UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                    Submitted June 29, 2005
                                     Decided July 5, 2005

                                             Before

                              Hon. RICHARD A. POSNER, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

No. 05-1486

UNITED STATES OF AMERICA,                             Appeal from the United States
                  Plaintiff-Appellee,                 District Court for the Northern District
                                                      of Illinois, Eastern Division.
       v.
                                                      No. 93 CR 350-4
ROBERT SHIPP,
                     Defendant-Appellant.             Marvin E. Aspen, Judge.


                                           ORDER

        On October 5, 2004, Robert Shipp filed, with the district court, a document entitled
“Motion for Modification of an Imposed Term of Imprisonment Under 18 U.S.C. § 3582(c)(2).”
The district court issued an order properly recharacterizing Shipp’s motion as a collateral attack
under 28 U.S.C. § 2255 and denied his motion because it was filed without our permission. In
essence, what Shipp wanted was reconsideration of the sentence he received more than a decade
ago following his conviction in 1993 on various counts of a superseding indictment charging
several narcotics-related offenses.

       Shipp’s October 5, 2004, filing was obviously a “second and successive petition” to
vacate his sentence under § 2255. Because he cannot rely on the Supreme Court’s decision in
United States v. Booker, 125 S. Ct. 738 (2005), which is not retroactive to cases on collateral
review, we cannot authorize him to proceed with a second kick at this long-dead cat.
Accordingly, we AFFIRM the district court’s denial of Shipp’s motion.